OFFICE   OF    THE   ATTORNEY   GENERAL   OF    TEXAS




xoerdof mtor xngln8.n
Austin,     bus


Dear Mr.     Sturrook:




                                                    its   tributar-




      for all u8oe iraept hjdrooSsotri0 power use,
      prior to like wet3 or the Upper coloreao Rirer
      Authority, esrumlng the letter prooerbe wlth
      its developaunt for irrigation and dorneetio
      use acoording to state weter lawn.
           *In order    that   wo may furnish the Bureau
      or Reolenetlon with en opinion or tbr Lspl
      Department or this State, we rWpaotSnl.ly PO-
      queet youI' opinion    .on the above qU88tiOU8.
Board of water Engineera, Page 2


          "For your information, you are advised
    that the Lower Oolorndo River Authority has ao-
    quired water rights under oertain tilings made
    under Chapter Two, Title Sixty of the Revleed
    Civil Statutea of 1805, lnoludlng iilfne made
    by John N. Simp0011 OOYering fiiin&S Of Edgar L.
    Flippen, the Colorado River Syndicate, the col-
    orado Rioor mwer Company, A. A. John8on and c.
    H. Alenander. A oertiried oopy 0r the reoord
    or appropriation made by Sl.mpsonwa8 flled with
    the Board or Water lmglneers on sune 30, 1914,
    and included Irrigation, mlnlng, milling, menu-
    raoturing, power, water work8 and 8toOk raising.
         *You are further advlaed that the Lower
    Colorado River Authority has aaquired O serle8
    permite, through 8uoceaelve tran8rera, to la-
    pound, divert, appropriate and uee not to ex-
    oesd 1,391,530 eare-teat per anmm or waters or
    the Colorado River and trlbutarie8 for the pur-
    poee oi power development. Thla rerl48 0r per-
    mlts are dated May lb, 1926, are for pcwer pur-
    pO8eO only, and overlap the .ch.iri0b ??11iq8
    made by John N. Simpson et al, mentfoned above.

         "On May 25, 1938, the Board or water ER-
    gineers granted the Lower Colorado River Author-
    ity Permits MOO. 1259, 1839-A and 1260. The ap-
    pllcatione for these permits are dated Wroh 7th,
    1938.
         *Permit No, 1259 permits the Authority to
    Impound, divert, appropriate and use not to ex-
    oeed 1,391,530 acre-feet of the ordinary and
    storm and rlood flow or the Colorado River end
    tributaries, for dome8tia and municipal ~808,
    water to be used in proassses designed to oon-
    vert matarlala 0r a 10wer order 0r talus into
    forme having greater ueabillty and oomtuerolal
    value, lrrigatloa, mining and recovery of minorala,
    and hydroelectric power. Thi8 permit bl(solude8
    1,225,700 acre-reet per anuum ror power purpo808,
    heretofore granted under permit No. 954 to the
    Syndioate Power Company On May 15, 1926. The
    total amount appropriated under both prmit8 not
    to exaeed 1,391,530 aare-feet per aMu&     Thl8
Board of Water Xnglneers, p4~4 3


     permit alro authorlaee th4 oon8truotion or ths
     Buchanan Dam.

          *Permit 190.1269-A euthorioee the Authority
     to   OOMtrUOtthe Ink8 Dam and impound, divert,
    appropriate  end uee not to axaeed 1,391,630 eore-
    r44t per annum or the ordinary and storm and
    flood flow Or the Oolorado River and tribUt4ria8
    for the generation or hydroeleotrio power. l%i8
    permit inoludes the 1,228,700 acre-teat or water
    par annum for power purpooes  heretofore granta.
    under permit lie.984 to The Syndicate power Oom-
    pay on May 15, 19Eb.    The total 4m0unt eppropri-
    eted Under both parmlts not to axoeed 1,391,530
    eora-reat par annum.
            Vartit No. 1860 authorizea the.oonstruotion
    or   the Mer8hell  Ford Dapr,4nd ~rmltr the Author-
    ity   to impound, divart,   appropriate end ~84 not
    to   4x0446 1,500,OOO aore-feet    pr annum 0r the or-
    dinary end etorm an& blood rlow or the Colorado
    Rivbr and trlbuteria8 rotor dame8tio end munloip41
    ~818,    rater to be 118.4 In prooaere8 designed to
    oonvert mat8rlal.rof a lower order 0r value into
    form8 hayIn& greater wabillty enb o0mtnaroielvalue,
    irrigation, mining md reoovery or piner41~, and
    hydroalaotrio power. !I%18 p4rmit inolude8
    1,391,530 4ore-feat or w4ter per annum ror power
    purp0848, herutotora granted under parmlta      Bo8.
    951 and 962 to The Byndioeta     Power  Company on liey
    16, 1986. The total amount appropriated under both
    parmlte not to axoeed l,WO,OOO eore-feat par an-
    num.

            “YiWl    4T4   4180   4dV184d   th4t
                                      thi8 B04rd h48 n4Y4r
    granted the Upper Oolorado EUY4r Authority parmlt
    to appropriate waters or aolorado   River for any
    purpo86, and turthsr, the said Authority ha4 never
    filed an epplloation with th4 Boardfor 4 parmlt.
    And w4 have no knorrledgeof the Authority h4Ylng
    eoqulr4d any permit4 harbtorore granted to othera."
           HOU84 Bill HO. 77, Ohapt4r 126 of the Party-Pourth
Lagialatura (1935), Oanaral Laws, Regular Session, peg0 396
orafstedthe Upper Ooloredo jt.kvarAuthority. The general and
the enumerated powers of the upper Colorado River AUth0rlty
are v4ry rlaller to thora granted to th8 L0w8r Qoloredo River
Authority  by the term8 of Senate Blllxo. 2, Ohaptar 9 of th4
fourth oellad ea84ton, Potty-tbirtlL4glnlatura (1934), -nor41
Board o? water Dngineer8, page 4


ana Spaolal Law8 0r Taxae, peg4 19.  Tha eat oreetlng the
Upp6r Authority contain8 the rollowing:
            "Provided rurthar, that in creating and
    oonierrihg the bsneilt8 or this Aot on sali\
    Dlstriot, it i8 declared a8 an aaaentlal part
    thereor that irrsspeotive of any existing right
    or rlghta or permits lscruedby the Board o?
    Water Buginears O? tha State or Texas to use
    the water Or the Colorado River end it8 trlbu-
    tarlao ?or the generetlon 01 hydra-aleotrio
    power and whioh right8 or permit8 may be ao-
    quirad by th8 DlatriOtl the lmpouudlng and u8a
    0r the ii006 water8 or tha aolora60 Rlnr      end/
    or It8 trlbutarlaa ?or tha generation o? hydro-
    ~lactrlo power by the Dirtriot end/or     shy one
    who may suocaad to tha right8 end privileges
    OOni6Prad upon it by this AOt, 8h811 be 8ubjaOt
    to the rights o? auy other pereon, munlalpal oor-
    poratlon or body politio heratorore iqouudlng
    or now putting    to benericlal u8e any suoh water8
    for the purposa8, 8et ?orth In fmbdivie$ons     (l),
    (2) and (3) of Artlole 7471 or the R8vi8rd     ~1~11
    Eltatutar   of the State o? T*XW, a8 amended by
    Chapter 128 o? the Aote o? the Forty-aeaond Lagis-
    latura o? the Stata o? %x48,      when suoh other
    person, municipal oorporatlon or body,polltlo
    haa haratoiore receivad e permit for 8uoh U8a or
    we8 from the Board o? Water Englamr8 o? th8
    State o? Teul8,     or who by law ha8 heretoPore bean
    partittad to impound water ?or tha a?ora8eld pur-
    po8a8, and nothing in this Aot 8hall aver be oon-
    struod 80 as to 8ubjeot to oondanm8tlon by sela
    Dlrrtrlotor any suooesaora or by anyone who m8y
    succeed    to the right.8end prlvllega8 Oon?aWad
    upon it by this A& any water8 haretoiora iapOunda6
    or to be ImpOunded within or without the Dl8trl0t
    o&or any law euthorlzlngweter to be impounded
    or under any permits heretorare granted or hara-
    sitar granted to a munloipal aorporetlon'or body
    politic or any waters haratolora impounded or par-
    ffiitteu  to be impounded or U84d without  the Dlatriot
    under permits heratoiora or hereeiter granted to
    any paroon,
          “Nothing In this AOt shall be construed  48
     depriving any person or auulclpalIty 0r tha right
     to impound tha waters o? tha Colorado  River ana/Or
     ltr trlbuterle8 ior domertlc end/or munlolp41 puri
     poses, nor or repealing any law granting suoh
     rights to pereons end munlclpalltf48~.
pmrd    of   Riter   Znglncers,   page S


                “&SO. 8-a.    It is now dsolciredto be the
       pub1l.cpolioy of this Otate that any and all.
       rights of the Dietrict hereby oreated to im-
       pound and/or use and/or me11 the water8 of the
       Colorado    River   a d its trfbutarire for the geen-
       oration of hyero-eleatrlo power shall be eub-
       ordinate and inferior to the rights oi olties
       and towne situated within the watershed of the
       Colorado River and its tributerise to build
       dams and Irr.Dound    flood water8   for munloipal pur-
       poses; and likewise the rights of the eaid Dle-
       trict hereby oreeted, to impound and/or use and/or
       se13 sale waters for the generation of hydro-
       eleotrio power, shall be subordinate and ln-
       terior to the rights of any oftiren of Texas, or
       bodies polltio, to build d8UIS and impound the flood
       waters within the watershed of the Colorado River
       an4 its tributaries for domestio purpaaes and ior
       the purposes of lrrlgation,        and the title to any
       and all.rights, properties, liaons~s, franohises,
       and/or permits aoquired, or to be acquired, by
       th,eUpper Colorado River Authority, shall k and
       beoome subject to the liaftatlons imposed by this
       geotion.*
           senate Bill:No. 8, passed at the 4th Ualled Session,
CSrd Legielaturd, (1934) oreatfng the Lower Colorsdo River Author-
ity oontainlreubotantially if not identioally the same language
as that immediately &ova quoted from H. B. 100.77, Uth Legls-
lature, oreating the Upper Colorado River Authority.
           ~rtiole 7471 of the Rerlwd blvll Statutea, a part of
the title *Waters* deolaree the lollowing ozder of priorities
with respect to the usea of Dublio waters, to-wit:
           l# Domestic and municipal u84s, lnoludlng water
for auetalnlng human life and the life of domestio animala.
           8. Water to be used in proOesae8 designed to oonvert
material8 of a lower order value into forma having greater usable
and oommerolal value and to lnolude water neoeeeary for the de-
velopment of electrio power by means other than Fydro-eleotrio.
               3. Irrigation.
               4. Elning and reoover o? minerals.
               S. Hydr&electrio     p@ver.   :
Board of water Enfilneere,page 6


                8. Xavlgation.
                7.   Becretitlm and pleasure.
                The use ec;brecedin $?uMlrialon 1 la by comoa                law
n 54tural       u6e 6uyerior tc 811 other use8.  (Clements vs.               wat-
ichar Lana corn--pny,        ,332 9.    w. 665, revernd     and   remandedup5n
another point, 86 s. 9.                    the oommon law rule,
                                       733). materor
howwar, may be, the statute itself has fire6 thb priorltle8
in the Order above maed,    ?urthsrziiore, the &u&era1 8tbtut.e
and the Aot ornatlng the reapectivo  authorltie8   hmw deolared
t!m priorities.
          ‘Hoq~estl:m of vested rights in oon?sotlon with the
mattema being 6~8ouesed 18 involved under your,sfatement of
faote since both Authorlilss are govermental agenoier,and all
proprietary rlghtr of either or both thenforo arm thon of
the state for the um and benotlt of the publle’aud  the 8tato.
through the Legislature is free at all time to ohan&e itr pub-
li8 polioy and to change or repeal exleting laws, lo Ion& ar
?rlvete vested rights are not disturbed thereby.
          Our oonetruotfm of these Aate, and a ooa#Jideration
0r th4 principle* aiumunoed, had ue t0 the 001t4lu8lOn that
your flrtktqU48tiCIR8h4ula be anewered in the afflnnative, a56
your   aeooad     one   in   the   ne~rtlve.

          We h&v4 not oomddereib-we do not find it aooaatmry
to deold4--whether or not. under the rerrpeotiva,nctaoreatlag
the im4r  Colorado River Authority 4na tha upper 00i0aa4    Riv4r
Authority as atat8  rpenoies it ie neaoo~:ar;*
                                             For suoh 3~enoir8
to produre poxmAts  from the State Board of Water 0ontro1, ln
any event, or La other WOrd8, whether or not the k48peotive   Aotr
themmlves   oonstitute 0oPiplsceand dlreot lutho&ty tar th8
agenoise to do and ?erfom the acts thsraln oo.mittsd to their
jurlsdiot~ionand power.
                                                             Y4ura   very truly

                                                          ATTORNEY OEF3AL   OF




                     .VE'ROVECDliT2, 1940
Cl3;*n,